United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 20-1518
                          ___________________________

                               United States of America,

                          lllllllllllllllllllllPlaintiff - Appellee,

                                             v.

                              Marquette Lamont Lawson,

                        lllllllllllllllllllllDefendant - Appellant.
                                         ____________

                       Appeal from United States District Court
                   for the Northern District of Iowa - Cedar Rapids
                                    ____________

                            Submitted: September 04, 2020
                              Filed: September 10, 2020
                                    [Unpublished]
                                    ____________

Before COLLOTON, BENTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Marquette Lawson appeals his sentence in a criminal case in which he pleaded
guilty to failing to register as a sex offender. At sentencing, the district court1 granted

       1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
the government’s motion for an upward departure under U.S.S.G. § 4A1.3(a), and
imposed a sentence within the resulting advisory sentencing guideline range.
Lawson’s counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the substantive reasonableness of the
sentence.

      After carefully reviewing the record, we conclude that the district court did not
abuse its discretion by imposing a sentence within the advisory range. There is no
indication that the court overlooked a relevant factor, gave significant weight to an
improper or irrelevant factor, or committed a clear error of judgment in weighing
relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009)
(en banc); see also United States v. Jones, 639 F.3d 484, 488 (8th Cir. 2011).

        Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. The judgment of the district court
is affirmed, and we grant counsel’s motion to withdraw. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-